This is an appeal from a judgment of the county court of Nacogdoches county. Appellees instituted this suit in the county court of Rusk county to recover upon a note executed to them by one Jasper Williams and to foreclose a chattel mortgage lien upon certain described property. The allegation was made by appellees that appellants had converted a three-fourths interest in four bales of lint cotton, covered by their mortgage, of the value of $225. Upon the trial of the case in Rusk county, judgment was rendered in favor of appellees against Williams for the amount of their debt and for the foreclosure of their lien. The trial court sustained appellants' plea of privilege, and transferred the case, as between them and appellees, to Nacogdoches county. Upon the trial of the case between appellants and appellees, judgment was rendered in favor of appellees for the value of the cotton as described in their petition. On the trial court's conclusions of law and fact, it appears that the property covered by appellees' mortgage, except that in controversy was seized and sold under an order of sale issued on the Rusk county judgment and that the balance of appellees' debt largely exceeded the value of the cotton, but was much less than $1,000.
                                Opinion.
The only point made on this appeal is that the county court of Nacogdoches county did not have jurisdiction of the amount in controversy. It appears that no allegation was made by appellees, in their original petition, as to the value of the mortgaged property. Appellants advance the proposition that appellees could not recover against them without showing a valid judgment in their favor against Williams. This proposition is without merit. As between appellants and appellees, on the allegations of appellees' petition, this was a suit for conversion, and not a suit to foreclose a mortgage lien. Appellees alleged the value of the property in controversy between them and appellants. Inasmuch as it appears that appellees' debt against Williams was not satisfied and exceeded the value of the cotton in controversy, they had a cause of action against appellants to which Williams was not a necessary party. Boydston v. Morris, 71 Tex. 697, 10 S.W. 331; Busch v. Broun (Tex.Civ.App.) 152 S.W. 687; Focke v. Blum, 82 Tex. 436, 17 S.W. 770.
  Affirmed. *Page 160